PER CURIAM.
Flavio Chavez appeals an order revoking his probation. We affirm the order. We remand, however, for the trial court to correct a scrivener’s error in the new sentences imposed after the revocation of probation. On page three of the new judgment and sentences, the court noted that the sentences imposed applied to counts I through IV. In fact, the sentences applied to counts I through III. Count IV was a misdemeanor for which Mr. Chavez was initially sentenced to time served.
ALTENBERND, C.J., and STRINGER and DAVIS, JJ., Concur.